05/28/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 20-0222



                                  No. DA 20-0222

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

RYAN CODY LAMB,

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including July 26, 2021, within which to prepare, serve, and file its

response brief.




DM                                                                       Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               May 28 2021